Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not include consistent terminology in relation to the claims. For example, in claim 9, the terminology “a structural block” is used within the claim however, in the specification, the structural block is understood by the Examiner to be “the clamping accessory 122.” This occurs with several other terms, applicant should revise the claimed terms to ensure the specification provides proper antecedent basis for these.

Claim Objections
Claims 1-2, 4-5, 12, 14 and 15 objected to because of the following informalities: 
Claim 1, page 1, lines 3-4, “without the necessity of an additional without the necessity of an additional tool” should read --
Claim 1, page 2, line 7 recites “the nuts of the upper and lower jaw” should read –[[the]]nuts of the upper and lower jaw—
Claim 1, page 2, line 15, “the same elongated element” should read –said elongated element—
Claim 2, page 2, line 9, “the first and second jaw structures” should read –the upper and ower jaw structures—
Claim 4, page 4, line 1, “that require shoes” should read –that require said shoes—
Claim 5, page 4, line 8, “the transfer of electric current” should read –[[the]]a transfer of electric current—
Claim 5, page 4, line 9, “that retains” should read –that retain[[s]]—
Claim 12 recites “hinge anti-rotation mechanism” (four occurrences on page 8, lines 3, 7, 8 and 10) which should read –hinge 
Claim 14, page 8, line 8, “clamped objects” should read –round objects—
Claim 14, page 8, line 8, “the double clamp end design” should read –[[the]]a double clamp end design—
Claim 14, page 8, line 9, “the clamp jaw” should read --the clamp 
Claim 14, page 8, line 10, “the other end” should read –[[the]]another end—
Clamp 15 recites “the extended reach attachment” (three occurrences, page 10, lines 2, 4 and 7) which should read –the 
Claim 15, page 10, line 4, “the clamp” should read –[[the]]a clamp—
Claim 15, page 10, line 4, “and.” Should read –and[[.]]—

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "with elongated elements" on page 1, lines 13-14.  The applicant is reintroducing these “elongated elements” in lines 13-14 however, the “elongated elements” are understood to be the same elongated elements from page 1, lines 6-7. For examination purposes, the “elongated elements” on lines 13-14 are interpreted to be the same “elongated elements” from lines 6-7. 

Regarding claim 1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. In the instant case, the recitation on page 2, line 16  “for example, to prevent pinching fingers” renders the claim indefinite. See MPEP § 2173.05(d). For examination purposes, the limitation “to prevent pinching fingers” is not required by the claim. 

In claim 1, page 2, lines 16-17 (two occurrences) recites “the adjacent jaw structure” which renders the claim indefinite since it is unclear what the adjacent jaw structure is referring to. For examination purposes, the adjacent jaw structure is understood to be the lower jaw structure. 

In claim 1, page 2, paragraph 3, the recitation “to provide clearance for a hole that allows an elongated element to be installed to create a handle for manual operation” renders the claim indefinite since the applicant is introducing an elongated element which is not a part of the structure of the clamping apparatus. The elongated element that creates a handle for manual operation is reference 22; the only elongated element relevant to the upper and lower jaw structure of the clamping apparatus is reference character 52 and 54 (which are understood to be the same elongated element in figure 1 of applicant’s disclosure). For examination purposes, “an elongated element to be installed to create a handle for manual operation” is an intended use limitation. 

In claim 1, on page 3, line 2, the recitation “with the clamped object” is indefinite since it is unclear whether the clamped object is required for the clamping apparatus. For examination purposes, the clamped object is not required by the claim  but the upper and lower jaw structures are intended to directly interface with a clamped object. 

Claim 2 recites “configured for applications that required an extended jaw reach structure enabled by elongated elements” which renders the claim indefinite. First, it is unclear what applications the applicant is referring to within this limitation. For examination purposes, the term “applications” is understood to be any structure, machine, tool, etc. which the clamp is capable of being used in. The “extended jaw reach structure” is also understood to be same as the clamping apparatus. 
Second, it is unclear to the Examiner which elongated elements the applicant is referring to (either the elongated element threadably engaged with nuts of the upper and lower jaw structure from page 2 of claim 1 or the elongated element to be installed to create a handle for manual operation from page 2 of claim 1). The Examiner suggests changing terminology to “a first elongated element”, “a second elongated element”, etc. in order to clarify which elongated elements are within each claim. For examination purposes, the elongated elements within claim 2 are the same elongated elements threadably engaged with nuts of the upper and lower jaw structure. 

Claim 3 recites “whereas the interchangeability of the different profile jaw structures if facilitated by the removal of the hinge connection” which lacks antecedent basis. Claim 1, which claim 3 is dependent on, does not refer to the shoes (which are understood the be “jaw structures”) to be interchangeable. For examination purposes, the hinge connection is intended to be capable of being removed in order to interchange the shoes, but interchangeable shoes are not required by the claim. 

Claim 4 recites “ that require said shoes that provide clearance over an object, will not leave a mark on the clamped object, will hold round objects, and can be welded” which renders the claim indefinite. First, the recitation “will not leave a mark on the clamped object” is indefinite since there is no structure conveying how the apparatus will not leave a mark. It is unclear whether applicant is claiming a specific material of the shoes. A review of the specification revealed that there is no specific material being used for the purpose of “not leaving a mark”, thus for examination purpose any material used for shoes is presumed to read on the claim limitation. Second, the recitation, “can be welded” is indefinite since it is unclear whether the shoes on the clamp are being welded or the clamped object is being welded. For examination purposes, the clamping apparatus is capable of being welded. 

Claim 7 recites, “an elongated and curved shoe shaped similar to a leaf spring” which renders the claim indefinite. It is unclear to the Examiner the meaning of “shaped similar”. For examination purposes, the shoe is understood to be elongated and curved.

Claim 8 recites “configured for applications that are assisted by the use of a heat sink pressed against an object” rendering the claim indefinite. First, “a heat sink” is not included within the disclosure (detailed description and/or figures). Therefore, it is unclear whether this limitation is necessary for the clamping apparatus. For examination purposes, “configured for applications that are assisted by the use of a heat sink pressed against an object” is an intended use limitation, and is therefore, not explicitly required in the clamping apparatus. Second, it is unclear whether “an object” is the same as the clamped object within claim 1. For examination objects, “an object” is understood to be the same type of clamped object from figure 1; therefore, “an object” should be changed to “the clamped object.”

Claim 8 recites “an elongated shoe made from a thermally conductive material…” is an antecedent issue. Shoes located at the clamp end of both the upper and lower jaw structures are already claimed within claim 1 and it is unclear whether “an elongated shoe” from claim 8 is the same shoe or different than the ones from claim 1. For examination purposes, “an elongated shoe made from a thermally conductive material…” is understood to be one of the shoes claimed from claim 1.  

Claim 14 recites “the clamp shoe has a v-shaped notch with a depth that is sized for clamping objects smaller in diameter; and another end has a v-shaped notch with a depth that is sized for clamping objects larger in diameter” which renders the claim indefinite. It is unclear to the Examiner what the objects are being compared to in regard to the limitations “smaller in diameter” and “larger in diameter” and therefore, the dimensions of the v-shaped notch are unknown. For examination purposes, one of the v-shaped notches is larger than the other v-shaped notch.

Claim 14 recites “as a result of its attachment configuration to the clamping apparatus” which renders the claim indefinite. The term “its” is indefinite since it is unclear whether the applicant is referring to the clamp shoe or the elongated elements. For examination purposes, 

Claim 15 recites “whereas the clamp attachment is constructed of plates that are tab/slotted/riveted together, shaped for maximum functionality and sized to withstand the loads created by a clamp” which renders the claim indefinite. This recitation is indefinite since it is unclear to the Examiner the exact shape and size of the plates in order to meet limitations of the claim and thereby, perform maximum functionality and withstand loads created by the clamp. For examination purposes, the plates can be any size.  

The term “easily” in claims 1-9, 12-15 and 20-21 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claims 1-6, 9, 12-13 and 20-21, the clamping apparatus is indefinite by the use of “easily”  in the claim. For examination purposes, in claims 1-6, 9, 12-13 and 20-21, the clamping apparatus is capable of being used in various applications.  
In claims 7-8, a pair of the clamping apparatus is indefinite by the use of “easily” in the claim. For examination purposes, in claims 7-8, a pair of clamping apparatus is capable of being used in various applications. 
In claim 14, the clamp shoe is indefinite by the use of “easily” in the claim. For examination purposes, the clamp show is capable of being reversed in the clamping apparatus. 
In claim 15, the extended reach attachment of the clamp attachment is indefinite by the use of “easily” in the claim. For examination purposes, the clamp attachment is capable of being attached to a clamping apparatus. 

Claims 1, 20 and 21 are rejected based on the indefiniteness of the following recitations: 
Claims 1 recites “an upper jaw structure with a hinge location, nut location, jaw location….a lower jaw structure with a hinge location, nut location, clamp location.” 
Claim 20 recites “an upper jaw structure with a hinge end, clamp end, nut location between the ends…a lower jaw structure with a nut end, clamp end, hinge location between the ends” 
Claim 21 recites “a jaw structure with a hinge end, clamp end, nut location between the ends…a mount structure with a nut end and mount end, a hinge location between the ends”
It is unclear to the Examiner whether the applicant is claiming a location for a hinge, nut, jaw and/or clamp or whether the applicant is claiming the hinge location, nut location, jaw location, and clamp location as a structure of a hinge, a nut, a jaw and a clamp (in claim 1). 
Similarly, it is unclear whether the applicant is claiming an end for a hinge, an end for a clamp, a location for a hinge, an end that holds a nut and a location for a nut or whether the applicant is claiming the actual structure of a hinge, clamp, and nut (in claim 20). 
Lastly, it is unclear  whether the applicant is claiming an end for a hinge, an end for a clamp, a location for a nut,  and a location for a hinge or whether the applicant is claiming the actual structure of a hinge, a clamp, and a nut. 
For examination purposes, the claims are understood to claim the structure of a hinge, a nut, a jaw and a clamp, not the locations and/or ends for holding a hinge, clamp and/or nut.
  
Claims 1 (multiple occurrences), 2, 3, 4, 5, 7, 8, 9 (two occurrences), 10, 20 and 21 (two occurrences) recite “with elongated element(s) that are configured to resist undesired removal but facilitate desired removal without the necessity of an additional tool” which renders the claims indefinite.
It is unclear the structure of the “elongated elements” in order to resist undesired removal and facilitate desired removal as well as how the “elongated elements” are able to resist undesired removal and facilitate desired removal in relation to the other components of the claim. Therefore, without reciting the particular structure(s) that accomplish this function or achieve the result, the limitation is indefinite in the following claims. 
Additionally, it is unclear whether it is only the elongated elements that resist undesired removal but facilitate desired removal or whether it is the combination of other limitations within the claims that resist undesired removal but facilitate desired removal. For examination purposes, the combination of the clamping apparatus features are understood to open and close the upper and lower jaw structure of the clamping apparatus in order for the apparatus to clamp an object.   

Regarding claims 1, 4, 20 and 21, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "not limited to"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  For examination purposes, the limitations following “that include but are not limited to” are not required by the claims.


Claims 5, 6, 9-10, 12 and 13 are indefinite since it is unclear to the Examiner whether the following elements in the claims (9, 10, 12 and 13 in list below) are required within the clamping apparatus or the following elements are separate from the clamping apparatus and the apparatus only needs to be capable of these elements:
Claim 5 recites “configured for applications that required the transfer of electric current using specially designed shoes that retain a wire or electric contact element and an option for stress relief and/or restraint of the electrical wire(s) both attached to a jaw structure via elongated elements.” Claim 6 recites “configured for applications that require attaching the clamp to a surface using specially designed shoes that are attached to the jaw structure via elongated elements”. The clamping apparatus as claimed in claim 1 includes shoes attached to both the upper and lower jaw structure therefore, for examination purposes, the clamping apparatus needs to be capable of interchanging the shoes on the clamp. These shoes can be capable of transferring electric current (as intended in claim 5) and attaching the clamp to a surface (as intended in claim 6). 
Claim 9 recites, “configured for applications that require two orthogonal directions of clamping by attaching a structural block to the hinge of the clamping apparatus.” This recitation is shown in figure 15 with reference character 122 as the structural block and therefore, it is understood to be an outside structure of the clamping apparatus. Therefore, for examination purposes, this limitation is understood to be intended use and not required by the claim. Additionally, for examination purposes, the limitations in claim 9, second paragraph (page 6, lines 12-16) are not required by the claim since this structure is referring to the structural block, which is part of the intended use limitation as mentioned prior. 
Claim 10 recites, “combined with an adjustable frame that allows two clamped objects to be oriented at a desired angle relative to one another.” For examination purposes, this limitation is understood to be intended use and not required by the claim. Additionally, for examination purposes, the limitations in claim 10, page 7, lines 5-8, are also not required by the claim since this structure is referring to the adjustable frame, which is part of the intended use limitation as mentioned prior. 
Claim 12 recites, “configured for single hand use when holding an impact driver by attaching the impact driver to the clamping apparatus… prevention of the clamp from rotating relative to the powered impact driver when driven by the powered impact driver using a hinge mechanism configured to cope with the distance and alignment changes between the clamp and impact driver that occur when the clamp apparatus is opened and closed”. This limitation is shown in figures 22-24 with the hinge mechanism (including reference characters 178,180,182,184,186,188,190) and impact driver (reference characters 68,70) as an outside structure of the clamping apparatus. For examination purposes, this limitation is understood to be intended use and not required by the claim. Additionally, for examination purposes, the limitation in claim 12, page 8, lines 3-13 are not required by the claim since this structure is referring to the hinge mechanism, which is a separate structure from the clamping apparatus and part of the intended use limitation as mentioned prior. 
Claim 13 recites, “configured for single hand use when holding a impact driver by attaching the impact driver to the clamping apparatus… when driven by the powered impact driver using an elongated element attached to the impact driver that extends between two parallel plates in the adjacent jaw structure and/or into a slot built into the clamping apparatus jaw structure closest to the impact driver”. For examination purposes, this limitation is understood to be intended use and not required by the claim. Additionally, for examination purposes, the limitations in claim 13, page 9, lines 2-5 are not required by the claim since this structure is referring to the slotted arrangement within the parallel plates attached to the impact driver, which is a separate structure from the clamping apparatus and part of the intended use limitation as mentioned prior.  

Claims 16-19 recite “This claim applies to…” within the beginning lines of the claim, which renders the scope of the claim indefinite. It is unclear to the Examiner which claim these are referring to since there is no clear dependency to an earlier claim, or whether these claims are meant to be interpreted as a separate independent clamping apparatus claim.  The examiner is unable to provide art rejection for these claims, as it cannot be ascertained what are the required limitations.

Claim 11 depends from claim 1 and is therefore rejected to accordingly under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 11-13, 15 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costen (US 2017/0216996). 
The embodiment of figures 33-36 of Costen are used for the following rejection however, some features are shown in other embodiment figures. Please refer to those figures for specific references. 

    PNG
    media_image1.png
    489
    463
    media_image1.png
    Greyscale

Figure 33. 
Regarding claim 1, as best understood, Costen discloses a clamping apparatus (item 700, figure 33 above), comprising an upper jaw structure (item 702, figure 33) with a hinge (according to The Free Dictionary, “hinge” is defined as a moveable joint or mechanism; therefore, the mechanism of item 730 is defined as the hinge, figure 33), a nut (item 770, figure 34 below), and multiple features (defined to be hole within upper jaw and items 760 and 762, figure 34 below); 

    PNG
    media_image2.png
    489
    472
    media_image2.png
    Greyscale

Figure 34. 
a lower jaw structure (item 704, figure 33 above) with a hinge (hinge in lower jaw is defined as the hinge in the upper jaw, similar to applicant’s disclosure; therefore, hinge is defined as mechanism of item 730), a nut (item 772, figure 34 below), and multiple features (defined to be hole within lower jaw and items 764 and 765, figure 34); 
a hinge connection between the upper and lower jaw structures consisting of an elongated element (defined to be the connection including the hinge from the first and upper jaw structures, similar to applicant’s disclosure; therefore, hinge connection is item 730 which includes elongated element, seen in annotated figure 36 below); 


    PNG
    media_image3.png
    345
    465
    media_image3.png
    Greyscale

Annotated Figure 36. 
an elongated element (item 728, figures 33, 34 and 36 above) threadably engaged with the nuts of the upper and lower jaw structures (item 728 includes threaded ends 784 and 782 which engage with items 770 and 772, figure 35 below), wherein rotation of the elongated element in a first direction causes clamp ends of the upper and lower jaw structures to move closer together (paragraphs 0081-0082), wherein the elongated element includes an end configured with a hexagonal shape (item 780,  paragraph 0081, figure 33 above); 

    PNG
    media_image4.png
    590
    609
    media_image4.png
    Greyscale

Figure 35.
a safety stop (item 790, figures 33 and 35 above) attached to an end of the elongated element which is threadably engaged with the nuts of the upper and lower jaw structures that prevents the distance between said elongated element and clamp hinge from getting smaller than a predetermined distance, by bottoming on the adjacent nut; whereas the safety stop is extended below the adjacent jaw structure (paragraph 0080); 
shoes (items 716 and 718 in figures 33, 34, 35, 36 above) located at the clamp end of both the upper and lower jaw structures that directly interface with a clamped object and are attached to holes in the jaw structures by elongated elements (designated in annotated figure 36 above); whereas the safety stop is extended below the adjacent jaw structure ( item 790 is below item 704, figure 35 above). 

The recitations “configured for multiple applications via use of elongated elements that are configured to resist undesired removal but facilitate desired removal without the necessity of an additional tool” on page 1, lines 1-4, “to facilitate multiple applications…increasing the reach of the clamping apparatus jaw structures, aligning the corners of two objects at specific angles and clamping rounded objects” on page 1, lines 8-11, “to facilitate multiple applications…increasing the reach of the clamping apparatus shoes, aligning the corners of two objects at specific angles and clamping rounded objects” on page 1, lines 15-18, “to facilitate interchanging jaw structures to enable different applications….and to mount the jaw structure to a surface” on page 2, lines 3-6, “which facilitates the rotation of the elongated element via tools” on page 2, lines 10-11, “to provide clearance for a hole that allows an elongated element to be installed to create a handle for manual operation” on page 2, lines 18-19 and “so that different applications can be facilitated by interchanging shoes” on page 3, lines 4-5 are considered to be an intended use limitations. 
The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the combination of elements within the clamping apparatus of Costen are capable of opening and closing the upper and lower jaw structure in order for the apparatus to clamp an object. Additionally, in the instant case, the shoes can be interchangeable in order to be used in a variety of applications as well as to mount the jaw structure onto a surface. Lastly, in the instant case, the elongated element threadably engaged with the nuts of the upper and lower jaw structure is capable of having an additional hole with handle attached in order for the user to manually grasp when utilizing the apparatus.  

Regarding claim 2, as best understood, Costen discloses the clamping apparatus as claimed in claim 1. The recitations “configured for applications that require an extended reach jaw structure enabled by elongated elements configured to resist undesired removal but facilitate desired removal without the necessity of an additional tool” (refer to 35 U.S.C. 112(b) rejections above) is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the clamping apparatus is capable of being used in other applications (figure 37 below). 

    PNG
    media_image5.png
    539
    398
    media_image5.png
    Greyscale

Figure 37. 

Regarding claim 9, as best understood, Costen discloses the clamping apparatus as claimed in claim 1. The recitations “configured for applications that require two orthogonal directions of clamping by attaching a structural block to the hinge end of the clamping apparatus via the hinge connection” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, a structural block is capable of being attached to the hinge connection of the clamping apparatus. Refer to 35 U.S.C. 112(b) rejection in regard to the further limitations within the claim. 

Regarding claim 11, Costen discloses the clamping apparatus as claimed in claim 1, wherein the hexagonally shaped end of the elongated element (item 780 of item 728, figure 33 above) threadably engaged with the nuts of the upper and lower jaw structures includes a circumferential groove (groove is defined as external radius of item 780 that secures within item 799, figure 37; similar to applicant’s disclosure in which the circumferential groove is defined as the external radius of hexagonal shaped end, paragraph 0038 in specification and figure 6 in applicant’s disclosure) whose geometry is an industrial standard for the retention of tools by impact drivers (the hexagonally shaped end is capable of functioning and carrying out its respective operation within the impact driver 799 in figure 37, paragraphs 0080-0082).
The recitations “whereas in this case the clamping apparatus can be retained by the impact driver” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case,  the clamping apparatus is capable of being retained in an impact wrench (figure 37) and therefore, is capable of being capable in other impact drivers. 

Regarding claim 12, Costen discloses the clamping apparatus as claimed in claim 1, wherein the elongated element includes a hexagonally shaped end (item 780, figure 33 above) and is threadably engaged with the nuts of the upper and lower jaw structures.
The recitations “configured for single hand use when holding an impact driver by attaching the impact driver to the camping apparatus via the circumferentially grooved” as well as “prevention of the clamp from rotating relative to the powered impact driver when driven by the powered impact driver using a hinge mechanism configured to cope with the distance and alignment changes between the clamp and impact driver that occur when the clamp apparatus is opened and closed” are considered to be intended use limitations. 
The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case,  the clamping apparatus is capable of being used with an impact wrench and other type of tools (paragraph 0080-0082) and therefore, capable for single hand use with an impact driver. Additionally, in the instant case, the clamping apparatus is capable of working with an impact driver and an additional hinge mechanism (refer to 35 U.S.C. 112(b) rejection above in regard to the further limitations within claim 12). 

Regarding claim 13, Costen discloses the clamping apparatus as claimed in claim 1, wherein the elongated element includes a hexagonally shaped end (item 780, figure 33 above) and is threadably engaged with the nuts of the upper and lower jaw structures.
The recitations “configured for single hand use when holding a impact drive by attaching the impact driver to the camping apparatus” as well as “prevention of the clamping apparatus from rotating relative to the powered impact driver when driven by the powered driver using an elongated element attached to the impact driver that extends between two parallel plates in the adjacent jaw structure and/or into a slot built into the clamping apparatus jaw structure closest to the impact driver” are considered to be intended use limitations. 
The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case,  the clamping apparatus is capable of being used with an impact wrench and other type of tools (paragraph 0080-0082) and therefore, capable for single hand use with an impact driver. Additionally, in the instant case, the clamping apparatus is capable of having two parallel plates connected to upper and lower jaw structure. Refer to 35 U.S.C. 112(b) rejection above in regard to the further limitations within claim 13. 

Regarding claim 15, Costen discloses a clamp attachment (defined as items 702 and 704); whereas the clamp attachment is constructed of plates (includes items 712a, 712b, 714a, 714b, figures 36 and 37 above), shaped for maximum functionality and sized to withstand the loads created by the clamp (items 712a, 712b, 714a, 714b are shaped and sized as a C-shape, paragraph 0007); and the clamp attachment is attached to the clamping apparatus (item 700) using elongated elements (items 728, 751, elongated element within item 730, figures 33-37 above). 
The recitations “configured to facilitate extending the reach of a clamping apparatus” as well as “whereas the clamp attachment is configured to facilitate using the full range of clamp shoes available to the clamping apparatus” are considered to be intended use limitations. 
The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the combination of elements in Costen are capable of opening the clamping apparatus in order to grasp larger objects and therefore, extend the reach of the apparatus. Additionally, in the instant case, the shoes can be interchangeable in order to be used in a variety of applications. 
The recitation “plates that are tab/slotted/riveted together” is considered to be a product by process limitation. MPEP 2113 clearly states “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes.” In this instance, the product taught by Costen is the same or makes the product claimed obvious, meeting the limitation of the claim. 

Regarding claims 20 and 21, the claimed subject matter of claims 20 and 21 are the same as that in claims 1. Therefore, the same rejection applies. However, please note, a jaw structure in claim 21 is the same as the upper jaw structure in claim 1 as well as a mount structure in claim 21 is the same as the lower jaw structure in claim 1. See the rejection of claim 1 for details. 

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dillhoff (US Patent No. 4,747,588). 
Regarding claim 14, Dillhoff discloses a clamp shoe (item 45, annotated figure 1 below); whereas one end of a clamp jaw has a v-shaped notch (item 75 on outer edge end of item 45, figure 1 below) with a depth that is sized for clamping objects smaller in diameter (item 75 is a smaller notch permitting insertion of a rod, torch or the like, column 4, lines 23-27); and another end has a v-shaped notch (according to The Free Dictionary, “notch” is defined as a v-shaped cut; therefore, the designated second notch in annotated figure 1 below is a v-shaped cute within item 45) with a depth that is sized for clamping objects larger in diameter (the second v-shaped notch is intended to fit larger objects than item 75; refer to figures 9-11); whereas the orientation of the v-shaped notches are optimized to best maintain a normal orientation of the v-shaped notch angle bisecting vector to the opposite clamp shoe (item 45 is capable of being oriented in various directions; therefore, the notches are optimized . 
The recitations “configured for use with a clamping apparatus that is designed to facilitate the clamping of a wide diameter range of round objects; whereas the wide diameter range of round  objects is facilitated by a double clamp end design” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the clamping apparatus is used as a double clamp end design (jaws 22 and 23, figure 1 below) to clamp a variety of objects and therefore, is capable of clamping a wide variety of round objects.


    PNG
    media_image6.png
    424
    543
    media_image6.png
    Greyscale

Annotated Figure 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Costen (US 2017/0216996). 
Regarding claim 3, as best understood, Costen discloses the clamping apparatus as claimed in claim 1, although Costen discloses the use of some elongated members to support the shoes to the clamp, Costen does not explicitly disclose the interchangeability of the different profile jaw structures is facilitated by the removal of the hinge connection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the hinge connection on the shoes (items 716 and 718 in Costen), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (e.g. this will provide the benefit of replacing shoes instead of discarding the entire clamp, when damaged by wear and tear). See MPEP 2144.04 V-C.
The recitations “configured for applications that require jaw structures shaped to permit clearance around obstacles” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the jaw structure is capable of clearing space allowed for obstacles (as seen when clamping apparatus is in the opened state, figure 34 above). 

Regarding claims 5 and 6, as best understood,  Costen discloses the clamping apparatus as claimed in claim 1. Although Costen discloses the use of some elongated members to support the shoes to the clamp, Costen does not explicitly disclose the interchangeability of the shoes.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the shoes capable of being changed for the same reason as disclosed in claim 3 (see MPEP 2144.04 V-C). 
The recitations “configured for applications that require the transfer of electric current using specially designed shoes” (as intended in claim 5) and “configured for applications that require attaching the clamp to a surface” (as intended in claim 6) are considered to be intended use limitations. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the clamping apparatus is capable of interchanging its current shoes with specially designed shoes that require the transfer of electric current (claim 5) as well as with specially designed shoes that require attaching clamp to any surface (claim 6). 

Regarding claim 10, as best understood, Costen discloses the clamping apparatus as claimed in claim 1, but does not explicitly disclose a pair of clamping apparatus. 
Regarding a pair of clamping apparatus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second clamping apparatus, since it has been held that mere duplication of the essential working parts of a device involve only routine skill in the art. See MPEP 2144.04 VI-B. 
The recitations “combined with an adjustable frame that allows two clamped objects to be oriented at a desired angle relative to one another; whereas the clamping apparatus are connected to the adjustable frame via elongated elements” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, elongated elements are capable of connecting with an adjustable frame considering the elongated elements are capable of connecting to other tools (as seen in figure 37 above).  Refer to 35 U.S.C. 112(b) rejection in regard to the further limitations within the claim. 

Claim 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Costen (US 2017/0216996) in view of Trotsky (US 2014/0259568). 
Regarding claim 4, as best understood, Costen discloses the clamping apparatus as claimed in claim 1, that can be welded (refer to 35 U.S.C 112(b) rejection above; items 702 and 704 are made of metallic material and therefore, are capable of being welded), and configured for applications that require said shoes (items 716, 718) that will hold round objects (items 716, 718 are capable of holding any shaped objects). Costen does not explicitly disclose the shoes will not leave a mark on the clamped object, and whereas the interchangeability of shoes is facilitated by elongated elements. 
Regarding the interchangeability of the shoes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the elongated elements on the shoes (items 716 and 718 in Costen), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (e.g. this will provide the benefit of replacing shoes instead of discarding the entire clamp, when damaged by wear and tear). See MPEP 2144.04 V-Regarding the material of the shoes,  Trotsky discloses a clamp comprising clamp jaws and elastomeric shoes made of polyurethane rubber pieces (paragraph 0063, figure 2 below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoes, as disclosed in Costen, to be made of an elastomeric material such as rubber, as taught in Trotksy, in order to engage with the clamped object without damaging the object as well as to increase the friction between the jaws and the surface to which the clamp is interconnected which enhances the connection (Trotsky, paragraph 0053). 

    PNG
    media_image7.png
    633
    528
    media_image7.png
    Greyscale

Trotsky Figure 2. 
Regarding claim 7, as best understood, Costen discloses a clamping apparatus, but does not explicitly disclose a pair of the clamping apparatus, an elongated and curved shoe, and the elongated shoe bridges the space between the pair of clamping apparatus. 
Regarding a pair of clamping apparatus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second clamping apparatus, since it has been held that mere duplication of the essential working parts of a device involve only routine skill in the art. See MPEP 2144.04 VI-B. 
Regarding the elongated and curved shoe as claimed, Costen discloses a square-shaped shoe. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the shoes to be elongated and curved, as evidenced by Trotsky, in place of the square-shaped shoes in Costen, as a simple substitution of a known element to produce the predictable result of securing a clamped object. 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, such as the shape of the shoe being elongated and curved, as evidenced by Trotsky.
Substituting the square-shaped shoe, as disclosed in Costen, to the elongated and curved shoe, as evidenced by Trotksy, does not change the intended use to secure a clamped object in the clamping apparatus; the shoes will still perform their intended function. 
 The clamping apparatus as modified by Trotsky discloses the elongated shoe bridging the space between the pair of clamping apparatus (according to The Free Dictionary, “bridge” is defined as something resembling or analogous to a land bridge in form or function; therefore, the elongated shape of items 70 and 74 in Trotsky extend outwards from the clamping apparatus to the surrounding area, resembling a similar structure to a bridge and is therefore, capable of bridging the duplicated clamping apparatus to the current clamping apparatus). 
The recitations “configured for applications that require pressure applied over a wide surface” is  considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the pair of clamping apparatus as modified above, is capable of applying pressure over a wide surface (which is defined to be any clamped object surface). 

Regarding claim 8, as best understood, Costen discloses a clamping apparatus as claimed in claim 1, but does not explicitly disclose a pair of the clamping apparatus, the elongated shoe made from a thermally conductive material with a flat surface for contact with the clamped object and fins opposite of the flat surface to enhance convective heat transfer to the surrounding air, and the elongated shoe bridges the space between the pair of clamping apparatus. 
Regarding a pair of clamping apparatus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second clamping apparatus, since it has been held that mere duplication of the essential working parts of a device involve only routine skill in the art. See MPEP 2144.04 VI-B. 
Regarding the elongated shoe and fins, Trotsky discloses an elongated shoe (item 70, figure 2 above) made from a thermally conductive material (“thermally conductive” is defined as capable of conducting heat; therefore, item 70 is capable of conducting heat through the material) with a flat surface for contact with the clamped object (a portion of item 70 is defined as the flat surface, designated in figure 2 below) and fins opposite of the flat surface to enhance convective heat transfer to surrounding air (item 74 is defined as the fin opposite of flat surface on item 70; item 74 is made of same material of item 70 and is therefore capable of enhancing convective heat transfer).

    PNG
    media_image8.png
    223
    526
    media_image8.png
    Greyscale

Annotated Figure 2. 
The clamping apparatus as modified by Trotsky discloses the elongated shoe bridging the space between the pair of clamping apparatus (according to The Free Dictionary, “bridge” is defined as something resembling or analogous to a land bridge in form or function; therefore, the elongated shape of items 70 and 74 in Trotsky extend outwards from the clamping apparatus to the surrounding area, resembling a similar structure to a bridge and is therefore, capable of bridging the duplicated clamping apparatus to the current clamping apparatus). 
The recitations “configured for applications that are assisted by the use of a heat sink pressed against an object which is often but not always planar” is  considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the pair of clamping apparatus as modified above, is capable of being used in multiple applications, which could include an application using a heat sink. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts (US Patent No. 11,167,394) discloses a clamping apparatus that has a generally circular frame with at least one hinge to enable the clamp to be opened and subsequently secured around a pair of pipe segments and/or fittings to be joined. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIDNEY D HOHL/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723